Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Invention II (Claims 35,37-41), Species I:  bacteria of family Barnesiellaceae (order:  Bacteroidales), family Ruminococcacceae (order:  Clostridiales); Family Odoribacteraceae (Order Bacteroidales) in the reply filed on December 5, 2022 is acknowledged.  Claims 23-34 and unelected species are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, non-elected bacteria species present in claim 35, and non-elected hematological malignancies elected in Claim 40, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 5, 2022.

Drawings
The drawings are objected to because the following figures are not described:  Fig 2A-2D, Fig 8A and 8B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 35 discusses the administration of a composition of a bacteria.  However, claim 37 which depends from claim 35 is unclear because it is uncertain if the administration step of claim 35 and transplantation step (mentioned in Claim 37) are the same or different steps.  The claims need to be further clarified.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35,37-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montassier “Pretreatment gut microbiome predicts chemotherapy-related bloodstream infection” Genome Medicine (2016) 8:49
Montassier teaches a method for increasing the amount of bacteria in the gastrointestinal tract of a subject comprising administering to a subject at risk of developing a blood stream infection a composition comprising an effective amount of Barnesiella (Page 6 (Figure 3); Page 7, Barnesiellaceae-enriched fetal microbiota is protective against BSI; Page 3—Results Section) as in instant Claim 35, the subject undergoes transplantation that includes a preliminary chemotherapy step (Abstract, Page 3;Page 6(Figure 3);  Page 7, Barnesiellaceae enriched fecal microbiota is protective against BSI) as in instant Claim 37, wherein the transplantation comprises a hematopoietic stem cell transplantation (Abstract; Page 3, Page 6(Figure 3); Page 7) as in instant Claim 38, wherein the subject has non-Hodgkin’s lymphoma (Page 2, Methods Section) as in instant Claims 39-40, wherein the subject is immunocompromised (Page 8) as in instant Claim 41.
The reference anticipates the claim limitations

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35,37,39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Berstad (US 20140255351) in view of Montassier “16S rRNA Gene Pyrosequencing Reveals Shift in Patient Faecal Microbiota During High-Dose Chemotherapy as Conditioning Regimen for Bone Marrow Transplantation” Micro. Ecol (2014)67: 690-699
Berstad teaches a method for modifying the microbial population of a subject’s gastrointestinal tract, the method comprising:  administering to a subject an effective amount of bacteria of the family (order Bacteroidales) and Ruminococcaceae (order Clostridiales) (Berstad—Abstract, Paragraphs 16-17, Paragraphs 50-54) to treat individuals undergoing chemotherapy (Paragraph 58) as in instant Claim 35
Berstad teaches such administering/transplantation can be conjunction with chemotherapy (Paragraph 58).  Berstad does not further describe individuals receiving cancer chemotherapy as having an increased risk for developing a bloodstream infection.  However, at the time of applicants’ invention , Montassier had taught that individuals receiving cancer chemotherapy experienced drastic changes in the microbiome (Abstract, Table 1, Figure 4).  Montassier further teaches that drastic changes in the microbiome of the gastrointestinal tract can be associated with bacteremia/a bloodstream infection (Page 697, Conclusion-1st Paragraph) as in instant Claim 35
Berstad teaches that transplantation of a microbial population can occur (Paragraphs 6 and 8) with a preliminary chemotherapy step (Paragraph 58) as in instant Claim 37.  
An artisan would have been motivated to have used the transplantation/administration of the composition taught in Berstad with chemotherapy used to treat Non-Hodgkin’s Lymphoma because Montassier teaches chemotherapy used to treat Non-Hodgkin’s Lymphoma results in drastically changing the microbial makeup of the gastrointestinal tract (Abstract 697, Abstract, Figure 4) and the composition of Berstad could ameliorate the harmful effects of the chemotherapy as in instant Claim 39-40, wherein the subject is immunocompromised (Abstract) as in instant Claim 41.  
	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  

Claims 35,37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Berstad (US 20140255351) in view of Montassier “16S Rrna Gene Pyrosequencing Reveals Shift in Patient Faecal Microbiota During High-Dose Chemotherapy as Conditioning Regimen for Bone Marrow Transplantation” Micro. Ecol (2014)67: 690-699, and Hatzimichael et al. “Hematopoietic Stem Cell Transplantation” Stem Cells and Cloning Advances and Applications, 2010: 3, 105-117.  
	Berstad and Montassier apply as above.  Montassier teaches treating lymphoma (Abstract).  Montassier does not discuss treating lymphoma using hematopoietic stem cells.  Hatzimichael teaches that lymphoma can be treated using hematopoietic stem cells (Abstract).  An artisan would have been motivated to have added hematopoietic stem cells to a lymphoma treatment regime because it is a known treatment for lymphoma; Montassier further teaches that chemotherapy is routinely used to treat Non-Hodgkin’s lymphoma/lymphoma which damages the microbiota.  An artisan would have also been motivated to have combined the therapeutic composition of Berstad with chemotherapy treatments of Montassier and Hatzimichael’s hematopoietic stem cells transplantation since Berstad’s composition can ameliorate harmful side effects of chemotherapy.  Therefore, it would have been obvious to have used the composition of Berstad to ameliorate the harmful effects of chemotherapy when treating Non-Hodgkin’s lymphoma and to have also treated Non-Hodgkin’s lymphoma with hematopoietic stem cells (Abstract).  
	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657